The Chancellor
said that it appears that Pemberton Car-lisle did not die in possession of this land. Priscilla, the widow, and the children of Charles Carlisle set up a title adverse to the other heirs of Pemberton Carlisle. This widow and the children of Charles were in possession before and at the death of Pemberton Carlisle, and they claim the land against Pemberton Car-lisle and his heirs. Now, though the devise to Charles may not avail his heirs, as Charles died before the testator, yet the heirs of Pemberton Carlisle ought to recover the possession of this land before they can proceed under the intestate laws to obtain a division of it. Pemberton Carlisle did not die the owner of it, that is, he was not seised and possessed of it at the time of his death, and until the heirs obtain the possession by proceedings at law or otherwise this Court cannot undertake to make a division of it.